      Case 2:20-cv-02615-SAC-ADM Document 1 Filed 12/07/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

SANDRA BENGE,                                 )
                                              )
         Plaintiff,                           )
                                              )
vs.                                           )      Case No.
                                              )
NATIONAL CREDIT                               )
ADJUSTERS, LLC,                               )
                                              )
         Defendant.                           )

                                       COMPLAINT

         NOW COMES the Plaintiff, Sandra Benge, by and through undersigned

counsel, and for her complaint against the Defendant, National Credit Adjusters,

LLC, Plaintiff states as follows:

                         I.         PRELIMINARY STATEMENT

      1. This is an action for actual and statutory damages for violations of the Fair

         Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. ("FDCPA").

                              II.    JURISDICTION & VENUE

      2. Jurisdiction arises under 15 U.S.C. § 1692 and pursuant to 28 U.S.C. § 1331.

      3. Venue is proper in this District in that Defendant resides here and the conduct

         complained of occurred here.

                                      III.   PARTIES

      4. Sandra Benge ("Plaintiff") is a natural person who resides in Twin Falls,

         Idaho.
Case 2:20-cv-02615-SAC-ADM Document 1 Filed 12/07/20 Page 2 of 3




5. Plaintiff is a "consumer" as that term is defined by the FDCPA, 15 U.S.C. §

   1692a(3).

6. National Credit Adjusters, LLC ("NCA”) is a domestic limited liability

   company that primarily operates as a debt collection agency.

7. NCA is a "debt collector" as that term is defined by the FDCPA, 15 U.S.C. §

   1692a(6).

                            IV.    ALLEGATIONS

8. The debt allegedly owed by Plaintiff was incurred primarily for personal,

   family, or household services and is therefore a "debt" as that term is defined

   by the FDCPA, 15 U.S.C. § 1692a(5).

9. On or about May 1, 2020, Plaintiff retained counsel to assist in the resolution

   of several debts, including a debt serviced by NCA.

10. As a part of Plaintiff’s representation, on or about May 4, 2020, Plaintiff's

   counsel sent notice of representation to Plaintiff's creditors, including to NCA.

11. On or about May 13, 2020, an employee for NCA signed for receipt of

   Plaintiff’s counsel’s letter.

12. Notwithstanding, NCA directed additional communications to Plaintiff,

   including but not limited to a letter dated June 2, 2020.

13. This communication by NCA violated 15 U.S.C. § 1692c(a)(2), in that NCA

   contacted a consumer after receiving notice that the consumer was represented

   by an attorney.

                            V. PRAYER FOR RELIEF
   Case 2:20-cv-02615-SAC-ADM Document 1 Filed 12/07/20 Page 3 of 3




       WHEREFORE, Plaintiff Sandra Benge respectfully prays for judgment as

follows:

       a.    All actual compensatory damages suffered pursuant to 15 U.S.C. §

             1692k(a)(1) from NCA and for Plaintiff;

       b.    Statutory damages of $1,000.00 pursuant to 15 U.S.C. §

             1692k(a)(2)(A) from NCA and for Plaintiff;

       c.    Plaintiff's attorneys' fees and costs pursuant to 15 U.S.C. §

             1692k(a)(3) from NCA and for Plaintiff;

       d.    Any other relief deemed appropriate by this Honorable Court.



                                           Respectfully submitted,


                                           By: /s/ Andrew M. Esselman
                                           Andrew M. Esselman #26113
                                           Credit Law Center, LLC
                                           4041 NE Lakewood Way, Suite 200
                                           Lee's Summit, MO 64064
                                           T:     816-246-7800
                                           F:     855-523-6884
                                           andrewe@creditlawcenter.com
                                           Attorney for Plaintiff
